number release date uil january date gl-124715-00 cc pa cbs b2 bulletin no collection bankruptcy and summonses bulletin department of the treasury office_of_chief_counsel internal_revenue_service indirect transferee liable for taxes holding substance controls over form the tenth circuit found a petitioner who indirectly received assets from a company later assessed with tax_liability but without means to pay was a fraudulent transferee scott transferee v commissioner u s app lexi sec_75 10th cir date petitioner was an officer and director of a corporation that acted as a securities transfer agent in the corporation sold substantially_all of its assets to a competing corporation the sale was structured so that the competitor purchased almost all of the assets of the corporation for dollar_figure the competitor also entered into a consulting and non-competition agreement with the corporation’s primary shareholder not the petitioner for dollar_figure paid over four years simultaneously the corporation entered into a stock_redemption agreement with the shareholder for dollar_figure the petitioner entered into a separate agreement with the competitor this agreement enabled the petitioner to purchase of the stock of the competitor for a nominal price cents share for a total of dollar_figure the increased to when the petitioner agreed to forego contributions to a profit-sharing_plan and to guarantee a bank loan of the competitor although the petitioner reported no liquidating distributions from the corporation and so paid no capital_gains_tax the petitioner did claim a cost_basis for the of the competitor’s stock though this stock was purchased for dollar_figure the petitioner claimed a cost_basis of dollar_figure the corporation signed a closing_agreement with the service stipulating to a tax_liability of dollar_figure which the corporation was unable to pay and the petitioner joined in the agreement accepting that dollar_figure of the competitor’s stock was actually consideration for the purchase of the assets from the corporation the petitioner argued that he could not be found liable as a transferee because under state law he did not directly receive any assets from the corporation the petitioner argued that according to 229_f2d_93 2d cir where the competitor issues stock directly to the shareholders that stock never becomes an asset of the corporation the tenth circuit disagreed the appeals court found the stock exchange in this case different from vendig in vendig the stock exchange was for shares of equal value and the exchange was not connected with the sale of corporate assets here the court found the stock exchange was contingent on the sale of the corporate assets and were for nominal not equal value the court found the parameters of sec_6901 which extends liability of a transferee to a distributee of assets broad enough to include the petitioner the court further found the state fraudulent transfer statute applicable the tenth circuit rejected the petitioner’s contention that he lacked the statutory intent to defraud finding instead that the multiple opinions which the petitioner solicited on the tax consequences of the transaction coupled with his own business acumen was sufficient to support a finding of fraudulent intent the appellate court thus affirmed the lower court’s holding of a fraudulent conveyance by indirect acquisition of assets sale of restricted_stock the service seized closely held stock from a taxpayer sec rules prevent the public sale of unregistered securities unless a no action letter is obtained from them the service wants to sell the stock at a levy sale pursuant to sec_6335 the question is whether the service can sell restricted_stock at a levy sale in counsel wrote to the sec and requested guidance for their issuing a no action letter in our request we specified that any sale that the service conducted of restricted_stock would be subject_to certain conditions for example stock of any one issuer would only be sold to one purchaser as a block and that sales would be made only to purchasers who are financially sophisticated and who could afford the risk of the investment on date the sec issued a no action letter which provided that if future levy sales were conducted in accordance with the provisions of our request letter dated date set out below the service would not have to contact the sec each time it wished to sell restricted_stock in the future sec no-act lexis securities act of - sec_4 core terms purchaser registration enforcement action seize securities act registered recommend exemption facts presented public sale own account belonging resold resell issuer levy sec-reply-1 securities_and_exchange_commission washington d c date response of the office_of_chief_counsel division of corporate finance re internal_revenue_service service incoming letter dated date based on the facts presented and noting particularly the circumstances terms and conditions of the sales as described in your letter the division will not recommend enforcement action to the commission if the service in reliance on your opinion as counsel that registration is not required offers and sells the restricted securities acquired pursuant to the internal_revenue_code the code in future tax sales conducted in accordance with the sales provisions of the code as described in your letter without registration under the securities act of this position is based on the representations made to the division any different facts or conditions might require a different conclusion further this letter expresses the division’s position on enforcement action only and does not express any legal conclusions on the question presented sincerely andrew a gerber special counsel inquiry-1 department of the treasury internal_revenue_service washington d c cc el gl br2 bjuze gl-100191343-96 date the honorable martin p dunn chief_counsel united_states securities_and_exchange_commission 5th st n w washington d c attention division of corporate finance dear mr dunn uic we request that you issue a no-action letter advising the internal_revenue_service service that you will not recommend any enforcement action to the securities_and_exchange_commission sec if the service sells restricted securities as that term is defined in rule under the securities act of at future tax sales conducted in accordance with the sales provisions of sec_6335 hereinafter i r c under the circumstances described below without compliance with the registration requirements of the securities act of as amended the act background if any person fails to pay any federal tax after notice_and_demand a lien arises in favor of the united_states upon all property and rights to property whether real or personal belonging to such person sec_6321 under sec_6331 the service has the authority to levy or seize the property or property rights of delinquent taxpayers in order to enforce the federal_tax_lien on occasion the service may seize restricted securities belonging to a delinquent taxpayer once the service seizes such property it must either sell the property at a public sale pursuant to the provisions of sec_6335 or return the property to the taxpayer it is our understanding that the act imposes restrictions on the public resale of restricted securities as a result of these restrictions the service has in the past been unable to resell restricted securities to remedy this situation we request that you issue the service a no-action letter stating that you will not recommend any enforcement action to the sec if public tax sales of restricted securities seized by the service which are held in accordance with the provisions of sec_6335 are conducted without compliance with the registration requirements of the act the service proposes to resell restricted securities by public sale under the provisions of sec_6335 subject_to the following conditions the restricted securities of any one issuer may be sold to only one purchaser as all publicly available financial and other information concerning any issuer that a block the service may by law provide to the purchaser other than returns or return_information made confidential under sec_6103 will be made available to any prospective purchaser afford the risk of the investment restricted securities are being acquired for the purchaser's own account and not with a view to the sale or distribution thereof and that the restricted securities will not be resold unless pursuant to an effective registration_statement under the act or under a valid exemption from such registration each purchaser of restricted securities will be required to represent that the sales will be made only to purchasers who are financially sophisticated and can we have enclosed materials that set forth the provisions of sec_6331 and sec_6335 and explain their operation the purchaser of the restricted securities at the tax sale would be required to acknowledge and represent to the service or the service shall certify if it is the purchaser in writing to the effect that i the purchaser either alone or with such purchaser’s attorneys accountants or other advisors possesses the requisite business and investment knowledge and experience to effectively evaluate the potential risks and merits of the investment ii the purchaser has sufficient financial ability and net_worth to bear the economic risk of the investment iii the purchaser is aware of the fact that the restricted securities have not been registered under the act or applicable state securities law iv the restricted securities are being acquired as an investment for the purchaser’s own account and not with a view to the sale or distribution thereof v the restricted securities will not be resold unless they are registered under the act and applicable state securities laws or there exist valid exemptions from such registration requirements and vi certificates evidencing the restricted securities to be received by the purchaser will bear a legend to the effect that such securities represented thereby are not registered under the act or under any state securities laws and may not be sold or transferred without registration under the act and applicable state securities laws or the availability of valid exemptions from such registration requirements on the basis of the foregoing we are of the opinion that the service after it seizes restricted securities pursuant to its levy powers may resell the restricted securities in the manner described without registration under the act pursuant to sec_4 of the act and note that the division of corporate finance has previously issued no-action letters in similar situations see eg united_states small_business administration sec no-action letter lexi sec_1053 date dollar_figure bankruptcy code cases application of payment 108_fsupp2d_1181 d kan - debtor owed taxes for the debtor filed for chapter bankruptcy in and during the bankruptcy the service erroneously filed a notice_of_federal_tax_lien for the taxes which was void as a violation of the stay in the service filed a notice_of_federal_tax_lien for the taxes and in filed a notice_of_federal_tax_lien for the taxes meanwhile in a third party filed a judgment lien against the debtor when the bankruptcy trustee made a dividend payment of dollar_figure to the service the third party objected to the service’s application of that dividend to the tax debt which admittedly was subordinate to the third party’s claim the district_court agreed with the service that a payment made by a bankruptcy trustee is involuntary and thus the service has the right to decide how to apply that payment absent a contrary order by the court bankruptcy code cases chapter effect of confirmation barbosa v soloman u s app lexis 1st cir date - based on a stipulation with the mortgage company that their real_estate was worth only dollar_figure debtors stripped the secured mortgage claim by dollar_figure their confirmed chapter bankruptcy plan provided for full payment of the secured amount plus a distribution on unsecured claims then the real_estate was sold for dollar_figure the trustee moved to have the debtor’s plan amended to provide payment to the unsecured creditors while the debtors objected claiming the creditors were bound by the confirmed plan the appellate court affirming the lower courts first found that under b c a the appreciated value of the real_estate was property of the bankruptcy_estate noting the apparent inconsistency between property treatment under section and section the first circuit held that although by virtue of section property at the time of confirmation vests in the debtors free of all claims the trustee and creditors continue to have an interest in the preservation of those assets to this end under section a plan may be modified in appropriate rare circumstances the court refused to adopt as its test that a substantial and unanticipated change_in_circumstances was a prerequisite for seeking modification therefore the trustee and creditors were not precluded by the res_judicata effect of the confirmed plan from having the plan amended to provide full payment of their claims bankruptcy code cases chapter discharge debts provided for by the plan in re white aftr2d bankr d wyo date - debtor filed income_tax return in april and filed for chapter bankruptcy in september the service filed a secured proof_of_claim for taxes but did not file a claim or amend the existing claim to include the taxes which would have been a priority debt the debtor’s chapter plan provided for payment in full of all priority claims as required by b c a but the service was not listed as a priority claimant the plan was confirmed without objection after the debtor completed payments and was discharged the service began collection of the unpaid taxes the bankruptcy court held that the taxes were discharged because the plan referred to all priority claims and so under b c a the taxes were provided for under the plan bankruptcy code cases determination of secured status 255_br_819 bankr e d va - bankruptcy court holds that an erisa-qualified retirement_plan cannot be used to secure the service’s claim because the retirement_plan is excluded from the bankruptcy_estate under b c sec_541 bankruptcy code cases exceptions to discharge no late or fraudulent_returns united_states v summers aftr2d bankr e d pa date - debtor is collaterally estopped from taking a position inconsistent with a prior guilty plea that he attempted to evade the assessment and payment of his taxes by virtue of the guilty plea agreeing to the liabilities in tax_court and filing amended returns the debtor satisfies the standard set out in fegely 118_f3d_979 3d cir and so his taxes will not be discharged bankruptcy code cases setoff haizlett v united_states aftr2d w d pa date - debtors argue that since they did not file their tax_return until after filing their chapter bankruptcy petition the associated tax_refund is a post-petition debt the court disagreed ruling that for the purposes of b c sec_553 setoff a tax_refund arises at the end of the taxable_year to which it relates and not when the refund is claimed by the debtor the court also held that a creditor’s right of setoff was preserved despite confirmation or discharge since sec_553 takes precedence over any other provision of the bankruptcy code bankruptcy code cases setoff in re martinez aftr2d bankr w d tex date - debtors right to exempt assets in bankruptcy under b c sec_522 must yield to service’s right to setoff that property under b c sec_553 bankruptcy code cases subordination freeland trustee v i r s in re white trailer corp bankr lexis bankr n d ind date - payment for debtor’s merchandise including collected excise_taxes was made to bank lockbox the bank applied all monies to its outstanding loan instead of forwarding the taxes to the service but the service filed a claim for the unpaid taxes against the debtor the trustee argued that as the service did not pursue collection against the bank its claim should be equitably subordinated under b c c the court disagreed finding the categorical subrogation suggested by the trustee the claim of every creditor who could look to a codebtor for payment was prohibited by 517_us_535 the court also disagreed that the service could collect from the bank under sec_7501 and sec_6672 because the excise_taxes did not constitute trust_fund_taxes although the bank exercised control_over the funds the debtor’s choice to collect the sec_4051 excise_taxes from the customer did not covert those collected taxes into trust funds and so the bank was not a responsible_party under sec_6672 collection_due_process payment installment payments ajp management v united_states aftr2d c d cal date - court rejects taxpayer’s challenge to appeal’s office determination to levy although the taxpayer claimed the appeals officer did not consider his offer_in_compromise or offer of an installment_agreement the court found the appeals officer did consider these alternatives by telephone conference but that the decision to reject the taxpayer’s offer was not an abuse_of_discretion nor was it an abuse_of_discretion for the appeals officer to fail to give the taxpayer additional time to come into compliance finally the court found no basis in law to order the service to reconsider its notice_of_determination based on changed circumstances the companion case is ttk management v united_states levy exempt_property lien priority over divorced spouse mcginness receiver v united_states u s app lexis 6th cir date unpublished - receiver satisfying divorce judgment claimed priority over medicare disbursements the district_court found the service’s levy to have priority and the sixth circuit in an unpublished decision affirmed in an earlier decision the receiver was found to have standing to sue under sec_7426 because he had an interest in the medicare funds separate from the taxpayer in this case the receiver argued that the disbursements were exempt as satisfaction of child_support_obligations under sec_6334 and that his lien was senior to the service’s the court_of_appeals found that the taxpayer paid the child_support arrearages before the service’s levy and further the receiver did not factually establish the exemption the court further found the service’s tax_liens predated the receiver’s appointment and therefore the service’s levy was upheld liens priority over mortgages refinancing contimortage corp v united_states 109_fsupp2d_1038 d minn - taxpayers made substantial home improvements with part of the refinancing used to pay off their existing mortgage the new mortgage company used a title insurance_company which missed a federal_tax_lien filed during the gap period between the last review of the land records on may and the closing on may in determining whether the new mortgage company was entitled to be equitably subrogated to the former company the court first held that the mortgage company as owner of the property and assignee of the mortgage was a proper party in interest despite the existence of title insurance the court then determined that the mortgage company satisfied the elements of equitable subrogation set out in 86_f3d_890 9th cir since the service’s tax_lien was subordinate to the earlier mortgage it would be a windfall to the government to gain priority over the new mortgage however because under state law the mortgage company must also show an excusable mistake of fact in its failure to learn of the tax_lien the court denied summary_judgment to the mortgage company as there was a dispute whether the mortgage company was given actual notice of the taxes by the taxpayer summonses defenses to compliance united_states v harris aftr2d 3d cir date - the third circuit affirmed the enforcement of a tax summons and reiterated several basic principles related to the validity of a summons the court found under 379_us_48 that the sworn declaration of a revenue_agent in compliance with the criteria set out in powell was sufficient to demonstrate the summons was issued in good_faith the burden_of_proof then shifts to the taxpayer to set forth an appropriate challenge to the broad investigatory powers of the service analogized by the court_of_appeals to the powers of a grand jury since the powell requirements were met there is no basis for a challenge under the fourth_amendment and the taxpayer cannot make a blanket challenge under the fifth_amendment in this case the taxpayer also failed to allege any other valid basis to challenge enforcement and the third circuit held the service was not required to issue a notice_and_demand for taxes not yet determined the following material was released previously under sec_6110 portions may be redacted from the original advice dollar_figure'9 installment agreements failure to pay penalty cc pa cbs br2 gl-703322-00 date uiln memorandum for district_counsel midwest district milwaukee from kathryn a zuba chief branch collection bankruptcy summonses subject failure to pay penalty defaulted installment agreements this responds to your request for advice dated date this opinion is advisory in nature and not to be cited as a precedent issues when is an installment_agreement considered in effect for the purpose of a reduction in failure to pay penalty under sec_6651 what impact does the issuance of letter notice of defaulted installment_agreement under sec_6159 or notice cp-523 defaulted installment_agreement notice_of_intent_to_levy have on the computation of failure to pay penalty under sec_6651 when is an installment_agreement considered no longer in effect for the purpose of computing the failure to pay penalty under sec_6651 conclusions an installment_agreement is in effect when it is approved by an authorized employee of the internal_revenue_service the issuance of the letter or notice cp-523 in and of itself does not have any impact on the computation of the failure to pay penalty under sec_6651 an installment_agreement is no longer in effect after it has been properly terminated by the service according to the service’s current policy and procedures an installment_agreement is considered terminated days after the issuance of the letter or notice cp-523 law analysis sec_6651 of the internal_revenue_code imposes a penalty for failure to pay an amount shown as tax on a return on or before the due_date prescribed for payment of such tax determined with regard to extensions sec_6651 imposes a penalty for failure to pay any amount in respect of any_tax required to be shown but not shown on a return within calendar days from the date of notice_and_demand the penalty is not imposed if the taxpayer shows that the failure to pay was due to reasonable_cause and not to willful neglect sec_6651 a sec_6651 added to the code by sec_3303 of the restructuring and reform act rra of provides for a reduced_rate of failure to pay penalty under subsection a and a during any month an installment_agreement under sec_6159 is in effect for the payment of any_tax for which a timely return including extensions has been filed this provision applies for purposes of determining additions to tax beginning after date the provision does not apply if the penalty has been increased under sec_6651 likewise it does not apply to taxes for which a timely return has not been filed as defined in sec_6651 the first question that you pose with respect to the application of sec_6651 is when an installment_agreement is in effect an installment_agreement is in effect once it is approved by an authorized official of the service see sec_301 b an offer by a taxpayer to satisfy its tax_liability in installments thus will not trigger the application of the lower rate of failure to pay penalty under sec_6651 while an installment_agreement is considered pending when the taxpayer submits an taxpayer has business days to pay if the amount for which the notice_and_demand is issued equals or exceeds dollar_figure sec_6601 a sec_6651 increases the penalty under subsection a and a from percent to percent for every month or fraction thereof that the taxpayer fails to pay after the day which is days after the date on which notice_of_intent_to_levy is given under sec_6331 or the day on which notice_and_demand for immediate payment is given under the last sentence of sec_6331 whichever is earlier offer to enter into an installment_agreement see irm the service must first determine that the taxpayer’s proposal will result in full payment and that the proposed amount and the length of the agreement meet the service’s criteria as set forth in irm installment_agreement handbook consequently an installment_agreement is not considered in effect until it is approved by an authorized official within the service the second issue that you pose is whether the issuance of letter notice of defaulted installment_agreement under sec_6159 or notice cp-523 defaulted installment_agreement notice_of_intent_to_levy has any effect on the computation of failure to pay penalty under sec_6651 we conclude that it does not sec_6159 requires the service to provide the taxpayer with a notice of intent to terminate the installment_agreement at least days prior to its termination sec_6159 taxpayers with an idrs monitored installment agreements receive notice cp while taxpayers with manually monitored installment agreements receive letter do see irm these letters serve to notify the taxpayer of the reason for the proposed termination and give the taxpayer days to comply with the terms of the installment_agreement if the taxpayer fails to cure the default within the prescribed time frame the installment_agreement will be considered terminated while the letter and notice cp-523 set forth the date of termination they do not in and of themselves affect the calculation of the failure to pay penalty under sec_6651 this brings us to the third and last issue which you have raised that is when is an installment_agreement is no longer in effect for purposes of determining the appropriate rate of failure to pay penalty under sec_6651 an installment_agreement is no longer in effect when it is properly terminated by the service currently the service does not provide the taxpayer with a termination letter setting forth the date when the taxpayer’s installment_agreement was terminated as stated above however an installment_agreement is considered terminated days after the issuance of letter or notice cp-523 to the taxpayer see generally irm consequently if an individual taxpayer enters into an installment_agreement for the payment of tax for a timely filed return prior to the date the increase rate of penalty under sec_6651 is triggered the failure to pay penalty under sec_6651 and will be at the reduced rate for any month or fraction thereof during which an installment_agreement is in effect as indicated above sec_6651 provides for a reduced penalty for any month during which an installment_agreement is in effect please note that the service has made an administrative decision to grant taxpayers an additional days to appeal the proposed termination see eg irm in some instances therefore a taxpayer may be able to cure a default and thus continue with the installment_agreement after the date which i sec_30 days after the issuance of the letter or notice cp-523 the purpose of reducing the penalty during the period an individual taxpayer is paying a liability pursuant to an installment_agreement is to encourage payment of the outstanding liability see h_r conf_rep no 105th cong 2d sess to effectuate this purpose this provision has been interpreted to mean that if an installment_agreement is in effect at any time during a month the entire month receives the reduced failure to pay rate see prop sec_301_6651-1 to illustrate the above principle consider the following two situations where a taxpayer meets all of the requirements under sec_6651 and the monthly period for calculating the failure to pay penalty is from the 15th of the month through the 14th of the next month the taxpayer enters into an installment_agreement on may 13th although the taxpayer enters into the installment_agreement at the end of the monthly period for calculating the failure to pay penalty the taxpayer receives the benefit of the reduced failure to pay rate for the entire month thus the failure to pay penalty is calculated at the reduced_rate under sec_6651 for the monthly period beginning on april 15th and ending on may 14th the taxpayer’s installment_agreement is terminated on august 16th although the taxpayer’s installment_agreement is terminated at the beginning of the monthly period for calculating the failure to pay penalty the taxpayer receives the benefit of the reduced failure to pay rate for the entire month thus the failure to pay penalty is calculated at the reduced_rate for the monthly period beginning on august 15th and ending on september 14th bankruptcy priority claims tolling of priority period date cc el gl br2 gl-503988-00 uil memorandum for new jersey district_counsel attention wendy gardner from acting chief branch collection bankruptcy summonses joseph w clark subject request for technical_advice taxpayers this constitutes our response to your date request for an opinion on whether the service can argue that the running of the three-year look-back period for determining priority status of a claim in bankruptcy is tolled during the period of an earlier bankruptcy when the debtor was making payments pursuant to a confirmed chapter plan as an extension of the holding in 81_f3d_20 3d cir we believe that taylor provides authority for arguing that the look-back period is tolled in this context but we advocate advancing this position only in circuits where controlling precedent such as taylor exists legend taxpayer x taxpayer y date a date b date c date d date e date f issue whether the running of the three-year look-back period for determining that a claim is entitled to priority status as set forth at b c sec_507 is suspended for the time the debtor was making payments pursuant to the terms of a confirmed chapter plan conclusion yes based on the reasoning of 81_f3d_20 3d cir the running of the period for determining priority status can be viewed as tolled during any time the service is precluded from engaging in collection action during bankruptcy including while the debtor is making payments under a confirmed chapter plan however since the service no longer advances the reasoning which is the basis of taylor in circuits which have not addressed the issue this view is limited to those circuits which have addressed the specific tolling issue addressed in taylor and which have reached the same conclusion on the same rationale background your memorandum requesting advice assumes a situation as follows a married couple owes federal income taxes for various unspecified years which include date a on date b taxpayer x files a petition under chapter of the bankruptcy code the chapter plan which fully provides for the couple’s income taxes for date a a post-petition year is confirmed on date c taxpayer x makes some payments under the plan in date d but then stops making payments until date e when taxpayer x makes several additional payments on date f taxpayer y files a petition under chapter at this point part of the claim for taxes filed in the second bankruptcy cannot be classified as priority unless the running of the three-year look- back period set forth at b c sec_507 is viewed as suspended during the period between confirmation of the chapter plan and the time of substantial default law and analysis in taylor supra the specific issue presented was whether the period for determining priority status set forth in what is now b c sec_507 should be viewed as having stopped running during the pendency of the debtor’s earlier bankruptcy in that case the two bankruptcies involved were both chapter cases since the service’s claim was based on taxes for which a return was filed within three years of the filing of the first bankruptcy petition but more than three years before the filing of the second bankruptcy petition its claim would have had to have been classified as unsecured general rather than unsecured priority in the second bankruptcy if tolling were not applied the third circuit_court of appeals upholding the determinations of both the bankruptcy and district courts viewed tolling as warranted in this context the court essentially reasoned as follows sec_6502 a provision of nonbankruptcy law sets a ten- year period for collection_of_taxes following assessment the running of the sec_6502 period is suspended during bankruptcy by another nonbankruptcy provision sec_6503 therefore under b c sec_108 the running of the period for collection is suspended as is the running of the period for determining whether a claim is entitled to priority status during the pendency of any bankruptcy the third circuit sec_507 of the bankruptcy code affords unsecured claims of governmental units an eighth-level priority in order of payment where the claims are for prepetition taxable years and are for taxes i for which a return if required is last due including extensions after three years before the date of the filing of the petition or ii assessed within days before the date of the filing of the petition b c sec_507 prior to this provision was numbered b c sec_507 sec_108 of the bankruptcy code states in pertinent part that if applicable nonbankruptcy law fixes a period for commencing or continuing a civil_action in a court other than a bankruptcy court on a claim against the debtor and such period has not expired before the date of the filing of the bankruptcy petition then such period does not expire until the later of - the end of such period including any suspension of such period occurring on or after the commencement of the case or days after notice of the termination or expiration of the stay under sec_362 with respect to such claim b c sec_108 held that these provisions of the bankruptcy code and internal_revenue_code taken together reflect intent on the part of congress that the service be afforded additional time to effect tax collection where collection previously could not be pursued due to the pendency of a bankruptcy relying in part on the fact that the service cannot collect taxes during the imposition of the automatic_stay see f 3d pincite in rendering its decision in taylor the third circuit did not explicitly address the issue you raise whether tolling should apply not only when the automatic_stay is in effect but during periods in bankruptcy when the service is precluded for other reasons from effecting collection however the court did make certain comments indicating that its application of tolling might not be limited to periods during which the automatic_stay was in effect for example the court stated the time limitations within sec_507 merely reflect the existing limitation periods in income_tax cases under sec_6501 and sec_6502 which are suspended during bankruptcy proceedings by sec_6503 we deem it obvious that the relevant internal_revenue_code and bankruptcy code sections read together evidence a congressional concern to preserve the collectability of tax claims sec_507 simply provides priority as to those taxes which fall within the three-year limitation period the extension of time provided within sec_108 of the bankruptcy code and sec_6503 of the internal_revenue_code would be meaningless if debtors could discharge their tax_liability by filing successive bankruptcies f 3d pincite given the third circuit’s general reasoning in taylor and the above-cited specific language we believe that this decision provides authority for arguing that tolling may be warranted for all periods in bankruptcy when the service is precluded for any reason from taking collection action including during the type of scenario you present this makes sense because the service normally is precluded from collecting taxes while a debtor is adhering to the terms of a confirmed chapter plan even though the automatic_stay generally is not in effect at this point see eg b c sec_362 indicating that automatic_stay terminates upon confirmation of plan 57_f3d_561 7th cir in dictum court summarily agrees that service was precluded from collecting taxes while payments were being made under reorganization plan moreover this argument while not squarely addressed by any court has been at least implicitly approved in several instances see eg in re 965_f2d_554 7th cir finding it unnecessary to address lower court’s determination that tolling applies for all periods post-confirmation but ruling that tolling applies for period service’s claims were initially disallowed mouradian v united_states u s dist lexis m d fla suggesting that tolling should apply whenever assets are within bankruptcy court’s protection 203_br_930 n d tex in general discussion of tolling notes existence of wright supra and montoya supra as supporting application of tolling even while automatic_stay is not in effect despite our agreement that this argument is viable we do not recommend that the argument be advanced in all circuits we recognize that three circuits in addition to the third have issued decisions in which tolling was applied based on reasoning similar to that contained in taylor see 109_f3d_489 8th cir cert_denied 118_sct_80 in re 5_f3d_423 9th cir cert_denied 511_us_1081 in re montoya supra however three others have explicitly rejected this reasoning see in re palmer u s app lexis 6th cir date 182_f3d_775 11th cir in re 19_f3d_163 5th cir as a result the office_of_chief_counsel now recognizes the infirmities of the argument that the look-back periods contained in the bankruptcy code should be deemed tolled pursuant to b c sec_108 and sec_6503 and the office no longer advances this argument in circuits where no controlling precedent based on these provisions already exists in summary we believe that taylor provides authority for arguing at least in cases arising within the third circuit that the running of the three-year look-back period for determining priority status contained in b c sec_507 should be viewed as tolled during not just periods of prior bankruptcies when the automatic_stay was in place but periods when the service was precluded from effecting collection because the debtor was making payments pursuant to the provisions of a confirmed chapter plan because the office_of_chief_counsel no longer advances the reasoning adopted in taylor except in circuits where this reasoning has already been adopted however we do not urge that the extension of the taylor holding discussed herein be advocated in all circuits collection_due_process offer_in_compromise levy of the three decisions in which the analysis based on sec_108 and sec_6503 was rejected all except palmer left the door open for tolling to potentially apply on a different basis another decision in re richards 994_f2d_763 10th cir applied tolling based on the bankruptcy court’s equitable authority afforded by b c sec_105 without addressing the analysis based on sec_108 and sec_6503 instead the office now argues that tolling applies based on the legislative intent underlying the look-back periods themselves in addition we argue that the bankruptcy court is authorized to apply tolling if the court believes equitable factors so warrant pursuant to b c sec_105 date cc el gl br2 gl-806538-00 uilc memorandum for northern california district_counsel sacramento from kathryn a zuba chief branch collection bankruptcy summonses subject waiver of levy while offer is pending this responds to your request dated date that we prereview your proposed advice on the below issues this document is not to be cited as precedent legend age a amount a amount b amount c issues can the service levy on a taxpayer’s pension_plan to fund an offer_in_compromise if so what language should be used for the taxpayer’s waiver of the prohibition of levy under sec_6331 can the service accept from a taxpayer a waiver of the right to receive a notice_of_intent_to_levy and the right to a collection_due_process_hearing does the taxpayer have equity in the pension_plan for purposes of determining the proper amount of an offer if the service can immediately obtain the funds in the plan by levy conclusions a levy on a pension_plan can only reach funds which the taxpayer can withdraw from the plan if the taxpayer is not entitled to immediately withdraw the funds then the service similarly cannot obtain immediate payment by levy any waiver obtained should specifically enumerate the property to be levied upon a taxpayer may not waive the right to the notice_of_intent_to_levy but may waive the right to a collection_due_process_hearing if the service can obtain immediate payment by levy on the plan the taxpayer has equity in the plan for purposes of the offer background the taxpayer who is age a owes a tax_liability of approximately amount a the collection_period of limitation will expire on most of the tax_liability within two years he has approximately amount b in a forced-contribution retirement_plan which pursuant to the manual governing the plan cannot be withdrawn until he reaches age and he is retired however the plan_administrator will honor internal_revenue_service levies for payment of the delinquent taxes the taxpayer has submitted an offer_in_compromise in which he offers to pay amount c in full satisfaction of the tax_liability the funds would be obtained by a service levy on the pension_plan the revenue_officer has valued the equity in the pension_plan as zero for purposes of determining the proper offer amount the revenue_officer wants to accept the offer in conjunction with levying on the pension_plan to fund the offer to accomplish this the revenue_officer would like to obtain a taxpayer waiver of the prohibition on levy while the offer is pending and a waiver of the right to a collection_due_process cdp hearing the levy would then be issued and the funds in the taxpayer’s pension fund account would be turned over to the service we presume that it is intended that the service would hold these funds as a deposit until the offer is accepted see irm in your proposed advice you conclude that the prohibition on levy while an offer is pending can be waived in writing and that once a notice_of_intent_to_levy informing the taxpayer of the right to a cdp hearing is issued the taxpayer can waive in writing the prohibition of levy during the day period following the issuance of the cdp_notice finally you conclude that if the service can levy on the plan then the taxpayer should have access to the funds and the taxpayer accordingly has equity in his pension_plan law and analysis i levy on pension_plan sec_6331 authorizes the service to levy upon all property or rights to property of a taxpayer to collect delinquent taxes a levy extends only to property rights and obligations that exist at the time of levy sec_301_6331-1 thus funds in a retirement_plan that are currently being paid out to the taxpayer or which the taxpayer has a right to withdraw are reachable by levy additionally obligations exist for purposes of a levy when the liability of the obligor is fixed and determinable although the right to receive payment thereof may be deferred until a later date id if the taxpayer has a present right to payment at some time in the future the levy reaches that right revrul_55_210 1955_1_cb_544 however the service can only demand payment in the future when the taxpayer’s right to payment ripens see irm the service’s right to payment as a result of a levy on a pension_plan is only as extensive as the taxpayer’s right to payment if the taxpayer is currently entitled to monthly payments the service is entitled to receive those monthly payments by levy see eg 32_f3d_180 5th cir if the taxpayer only has the right to receive payments at some future date eg upon retirement and or a specific age then the service is not entitled to receive any payments as a result of its levy until such future date in this case you have informed us that the taxpayer has no right to make an early withdrawal from his account there is therefore no current right to payment which the service’s levy can reach the levy can only reach the taxpayer’s right to distributions in the future upon his retirement in such circumstances the service should not levy on the pension_plan to obtain the funds which are to be used for a lump sum payment under the proposed offer if the taxpayer cannot withdraw the funds himself then he has no right to immediate payment which the service can obtain by levy if the plan_administrator is willing to honor an irs levy but is not willing to provide the same funds to the taxpayer then the administrator is mistaken as to the service’s levy authority we accordingly recommend that you revise your advice to indicate that the service should not levy unless the funds are available to the taxpayer ii waiver of levy prohibition during pendency of offer however since a case may arise where the service will be able to obtain pension_plan funds by levy we have some general comments regarding the waiver of the sec_6331 prohibition for offers pending on or made after date sec_6331 prohibits a levy with respect to any unpaid tax during the period that an offer-in-compromise by such person with respect to that tax is pending during the thirty days after a rejection of the offer by the service and if an appeal is filed within days of the rejection while the appeal is pending sec_6331 an offer becomes pending when it is accepted by the service for processing and is no longer pending after it is withdrawn by the taxpayer or it is accepted or rejected by the service sec_301 1t c f thus generally levies are prohibited while the service is evaluating whether the offer will be accepted or rejected sec_301_7122-1t f you have not however provided us with any specific information as to the plan rules and why the administrator will honor a levy but not a taxpayer withdrawal we note that there is no statutory prohibition on levy after the offer is accepted since the offer is no longer pending with the service sec_6331 would not prohibit a levy on the taxpayer’s pension_plan after the offer is accepted and no waiver of the sec_6331 prohibition would be necessary to permit a levy after acceptance of the offer sec_6331 states that rules similar to the rules of sub sec_6331 - shall apply to sub sec_6331 sec_6331 permits a taxpayer to waive in writing the restrictions on levy while a refund proceeding is pending thus sec_6331 as incorporated by sec_6331 permits the taxpayer to waive in writing the restrictions on levy while an offer is pending you have proposed a waiver which states i we hereby state that i we agree to waive the prohibition under sec_6331 against the irs’s levying on my our property or rights to property this is a broad waiver which permits the service to levy on all assets of the taxpayer for the full amount of the tax_liability consistent with the purpose of the prohibition on levy to protect the taxpayer we believe that the waiver should be narrowly drafted to reference the particular entity and or asset to be levied upon eg the taxpayer's pension_plan account and to specify the dollar amount that the levy will be limited to eg the offer amount such a narrowly drafted waiver will prevent any possible misunderstandings on the part of the taxpayer or the service as to the intended scope of a waiver we believe that the draft waiver form you recommend is unnecessarily overbroad iii waiver of collection_due_process_hearing we also have some comments concerning the waiver of the right to a collection_due_process cdp hearing your proposed advice correctly concludes that a taxpayer may not waive the right to receive a sec_6330 notice but that a taxpayer may waive the 30-day period following the issuance of a cdp_notice during which the service is precluded from levying on a taxpayer’s property the reason given for this conclusion however is incorrect the proposed advice states that such a waiver is permitted by q a c-9 of sec_301_6330-1t c specifically the last sentence which permits taxpayers to waive some or all of the requirements regarding the contents of a notice_of_determination a notice_of_determination is not issued by appeals until after the requested cdp hearing is held the waiver discussed in your advice is one which waives the taxpayer’s right to receive a cdp hearing the waiver would be given by a taxpayer upon receipt of a cdp_notice this waiver occurs before any cdp hearing request is made and is not a waiver of the type being discussed in q a c-9 the reason why such waivers of the right to a hearing are permitted is because the service recognizes that taxpayers may waive any rights granted to them under the internal_revenue_code in this regard taxpayers were administratively permitted to waive their right to receive a notice_of_intent_to_levy under sec_6331 prior to the enactment of sec_6330 the notice_of_intent_to_levy required to be given under sec_6330 is similar to the notice_of_intent_to_levy required to be given under sec_11 however neither the regulations concerning offers in compromise nor the internal_revenue_manual provisions governing offers in compromise address waivers of the prohibition on levy see sec_301_7122-1t f irm d however the major difference between these provisions is that the sec_6330 notice also advises taxpayers of their right to a cdp hearing and if the sec_6330 notice is mailed the notice is required to be sent certified mail with a return receipt requested thus conceptually a taxpayer could waive a notice_of_intent_to_levy under sec_6330 however a waiver of a taxpayer’s cdp rights do implicate at least tangentially the provisions of section of the internal_revenue_service restructuring and reform act of that section prohibits service employees from requesting a taxpayer to waive the taxpayer’s right to bring a civil_action against the united_states or any service employee for any_action taken in connection with the internal revenue laws unless the taxpayer waives that right knowingly and voluntarily or that request is made in person and the taxpayer’s attorney or representative is present or the request is made in writing to the taxpayer’s attorney or representative taxpayers who waive their right to a cdp hearing do not receive a cdp hearing or a notice_of_determination by appeals from which they could otherwise seek court review accordingly the consequences of a waiver of the taxpayer’s right to a cdp hearing should be discussed with the taxpayer or the taxpayer’s representative if the taxpayer is represented in order to prevent any misunderstandings it is the service’s current practice to provide a taxpayer with a sec_6330 notice_of_intent_to_levy before accepting any waiver from that taxpayer of his right to obtain a cdp hearing iv valuation of pension_plan finally we agree with your conclusion that if the plan_administrator will honor a service levy the pension_plan should not be valued as zero for purposes of the offer pursuant to the manual guidelines the taxpayer has equity in his forced-participation plan for purposes of determining the amount of the offer only if he has current access to the funds irm as discussed above the service can only obtain the funds by levy to fund the offer if the taxpayer has current access to the funds therefore we note that in contrast to the waiver of the prohibition of levy during the pendency of the offer the waiver of the taxpayer’s rights to a cdp hearing cannot be limited to specific property as a general matter under sec_6330 no levy may be made upon any property of a taxpayer for a particular tax and tax period until notice has been given to the taxpayer of both the service’s intention to levy and of the taxpayer’s right to a hearing with appeals the taxpayer’s rights under sec_6330 are with respect to the first levy that is proposed to be made for a particular tax and tax period the taxpayer is not entitled to either notification of intent to levy or to a hearing for any subsequent levy actions that may be necessary with respect to that particular tax and tax period more importantly for the purposes of this memorandum taxpayers are not entitled to separate cdp notification with respect to each asset or type of asset that they may possess accordingly any waiver of the right to a cdp hearing should be broadly worded so as to encompass all of the taxpayer’s assets pursuant to the manual guidelines it is inconsistent to value the plan as zero for purposes of the offer while at the same time agreeing to fund the offer by obtaining immediate payment of the pension_plan assets by levy lien foreclosure pension plans date cc pa cbs br1 gl-706113-98 uic uic uic uic memorandum for kansas-missouri district_counsel cc msr ksm stl from michael r arner chief branch cc pa cbs b01 subject reduce tax claim to judgment you requested our views on the viability of referring cases to the department of justice for lien foreclosure against a taxpayer’s interest in a 401_k_plan in the following situation the taxpayer has received a discharge_in_bankruptcy but has an interest in a 401_k_plan that was treated as exempt_property in the bankruptcy although certain taxes were discharged against the taxpayer personally the tax_lien filed pre-petition is enforceable against the plan in re 901_f2d_744 9th cir in your memorandum you mentioned that in addition to the foregoing situation special procedures function spf is interested in referrals to reduce tax_liabilities to judgment in non-bankruptcy cases where the collection statute_of_limitations is close to expiration this document is advisory only and is not to be relied upon or otherwise cited as precedent conclusion referral for lien foreclosure would be appropriate under the circumstances you set forth and we believe that the department of justice would not be averse to such referrals an action to reduce tax_liabilities to judgment would be appropriate as it usually is where the collection statute_of_limitations is about to expire discussion currently in bankruptcy situations collection serves notices of levy on k plans post-discharge in your memorandum you indicated that the levies are often returned without remittances because the taxpayer does not have any distrainable rights or interest in the funds at the time the levy is served and that the taxpayer’s rights do not vest for levy purposes until after the collection statute expiration date csed in light of this you believe that spf intends to forward these cases to your office for suit referral before addressing the advisability of lien foreclosure we wish to clarify what you mean when you state that the taxpayer has no distrainable rights and has not yet vested if that were the case there would be no property to which the federal_tax_lien initially attached 13therefore we believe that you mean that the taxpayer is vested but is not eligible for an immediate distribution and will not be eligible until after the csed in such cases the taxpayer does have a distrainable right-the present right to future distribution however the plan is not obligated to turn over the proceeds until the taxpayer has the present right to an immediate distribution it appears that spf’s rationale for seeking referral of such cases is concern over the csed occurring before the taxpayer is entitled to distribution however we note that the internal_revenue_code requires only that a proceeding be brought or a levy be made within the period of limitations sec_6502 a it does not require the completion of administrative collection within ten years see eg in re 57_br_66 bankr e d mich therefore in cases where the service has levied on the taxpayer’s interest in a plan the service’s position is protected by virtue of that levy where the service has not levied an even in those cases where the service has and is therefore protected lien foreclosure is appropriate and we believe that the department of justice would be amenable to such referrals 15in bringing lien foreclosure actions the government could obtain a judicial determination of the taxpayer’s interest in the plan while property is often ordered sold in foreclosure actions the sale of the property is not required by sec_7403 see 461_us_677 court concludes that sec_7403 does not require a district_court to authorize a 13a plan participant has no right at all to receive accrued plan benefits until he is vested in the plan vesting occurs when the participant acquires a nonforfeitable right to part or all of his accrued_benefits in other words it is vesting that creates his ownership of plan benefits in k plans the participant is always vested in his own contributions while vesting in employer contributions requires satisfaction of service or other requirements specified under the terms of the plan 15we know of one live case currently in the northern trial section forced sale under absolutely all circumstances and that some limited room is left in the statute for the exercise of reasoned discretion 16in addition although the government’s position is protected by its ability to bring a failure to honor levy suit should a plan not comply with the levy at the appropriate time we note that protection rests solely on an outstanding levy on the plan thus we believe that a prudent course of action would be to seek judicial enforcement of the lien if the levy were mistakenly released or found to be defective beyond the csed the service would have no opportunity to levy again or to bring suit thus there would be no means to collect from the plan in your memorandum you also indicated that in non-bankruptcy cases spf is interested in referrals to reduce tax_liabilities to judgment where the statute_of_limitations is close to expiration this scenario is very similar to the typical case where the government would seek to obtain a judgment against the taxpayer one distinction is that here there would be an administrative remedy available to the service - it could levy on the plan however a levy would be ineffective until such time as the taxpayer had a right to immediate payment in addition we note that the same rationale for bringing a lien foreclosure action despite the presence of a levy in the bankruptcy context applies in the non-bankruptcy context unauthorized collection suit regional compliance program uil cc el gl br3 gl-611399-99 memorandum for assistant regional_counsel gl southeast region from chief branch general litigation lawrence h schattner subject potential application of sec_7433 rather we assume that spf is seeking to ensure payment at such time that the taxpayer becomes presently entitled to distribution from the plan bringing a lien enforcement action will not accelerate the taxpayer’s distribution from a plan nor will it entitle the service to a form of distribution not available to the taxpayer this constitutes our response to your date request for an opinion on whether sec_7433 applies to certain actions taken by service employees involved in a regional compliance program rcp project in the district we believe that sec_7433 would not provide a means of redress for the affected taxpayers issue does the service’s failure to treat all which were the subjects of an rcp project alike in the course of determining that some were liable for additional taxes which may have resulted in some incorrect determinations provide a cause of action for the affected taxpayers pursuant to sec_7433 conclusion it is our position based on the general description of the rcp project contained in your memorandum that sec_7433 does not apply to the actions of the service in this instance the violations of the internal_revenue_code revrul_87_41 and sec_530 of the revenue act of alleged by would have occurred in the determination of tax_liabilities neither nor the tigta report alleges violations of any code provision even remotely connected to the collection_of_taxes even though revenue officers conducted this program and their motives may have been influenced by collection these considerations do not change the conclusion that any alleged violations occurred during the determination process before assessments were made background the facts relevant to your request for advice are fully documented in your memorandum requesting our advice and in a memorandum dated date to your regional_counsel from the chief compliance officer the specific rcp project at issue involved taxpayers who were subsequently the former collection_division chief for the office alleged that certain irregularities had occurred in the conduct of the rcp project the facts are also well documented in the report ultimately issued by tigta discussed infra the rcp project took place during at which time the project was terminated because of changes in national_office policy directives in the district requested that the region review the rcp project to assess the district’s compliance with the internal_revenue_code and the internal_revenue_manual the region did not issue a written report of its review of the project the allegations were ultimately investigated by the treasury_inspector_general_for_tax_administration tigta the tigta investigated closed cases and issued its formal report on the subject in the tigta report contained the following observations the specific question you have asked us is whether these taxpayers might have a remedy under sec_7433 thus our discussion below is limited to that specific legal issue law and analysis sec_7433 was added to the internal_revenue_code in the version of this provision which was effective from until mid-1996 while the events relevant to the rcp project occurred states in pertinent part if in connection with any collection of federal tax with respect to a taxpayer any officer_or_employee of the internal_revenue_service recklessly or intentionally disregards any provision of this title or any regulation promulgated under this title such taxpayer may bring a civil_action for damages against the united_states in a district_court of the united_states except as provided in sec_7432 providing a damage remedy for failure to release lien such civil_action shall be the exclusive remedy for recovering damages resulting from such actions sec_7433 the legislative_history of sec_7433 reflects that this provision was intended to provide redress for only actions taken with respect to the collection of rather than also actions taken with respect to the determination of taxes although the senate version of the provision would have afforded a damage remedy for both types of actions the conference_report explicitly provides that a n action under this provision may not be based on alleged reckless or intentional disregard in connection with the determination of tax h_r conf_rep no 100th cong 2d sess reprinted in u s c c a n this means that sec_7433 affords no remedy for any act which is related solely to the assessment of a tax see eg 20_f3d_182 5th cir cert_denied 513_us_1041 975_f2d_13 1st cir cert_denied 510_us_851 photographic assistance corp v united_states of america u s dist lexis n d ga the case law has defined an assessment in this context the version of sec_7433 which currently is applicable allows a cause of action based on reckless intentional or negligent conduct see sec_7433 negligent disregard of code or regulatory provisions is not actionable under the version of sec_7433 which applies to the rcp project as the decision to impose liability for a tax which is not actionable as opposed to improper conduct of an agent trying to collect the taxes owed which is shaw supra in the rcp project situation it appears that any errors committed occurred in the course of discerning whether the subject taxpayers in other words the errors all appear to have been committed during the assessment stage of the project according to your memorandum the only code sections alleged by to have been violated are sec_3509 and sec_3402 furthermore the only code provisions cited as inconsistently applied in the tigta report are sec_3509 and sec_6020 these provisions all pertain to the determination rather than the collection_of_taxes thus any conduct violative of these provisions would not be actionable under sec_7433 see eg 813_fsupp_730 d idaho where payment was made voluntarily no enforced collection occurred and therefore no potential violation of sec_7433 occurred 792_fsupp_87 d ore aff’d in relevant part in unpublished opinion u s app lexis 9th cir even if service employed wrong test for determination of taxpayer liability error is not actionable under sec_7433 since application of test occurred during determination rather than collection of tax moreover sec_7433 applies to violations of only the internal_revenue_code or its regulations see u s c c a n pincite supra in this instance it appears that some of the allegations of service misconduct focus on the presumed failure to follow procedures established by the internal_revenue_manual rather than the internal_revenue_code or regulations such violations of internal procedure are not actionable under sec_7433 see kachougian v united_states of america u s dist lexis d r i see also ludtke v united_states of america u s dist lexis d conn for the same reason any violations of sec_530 of the revenue act of would also not be actionable under sec_7433 of note is that your memorandum indicates that hearing testimony alleges that not find any factual support for these allegations in the tigta report however even if these allegations were valid and the assessments had no appropriate foundation sec_7433 still would not apply since as noted previously an improper determination of tax without more will not support an action under sec_7433 we do finally we note that sec_7433 contains its own statute_of_limitations in that the provision requires any_action to be initiated within two years of the date the right of action accrues sec_7433 in this case the relevant events clearly occurred more than two years ago however the regulations and case law indicate that unlike the statute_of_limitations for a refund action the limitations_period provided by sec_7433 does not begin to run until the taxpayer has had a reasonable opportunity to discover all essential elements of a possible cause of action sec_301_7433-1 photographic assistance corp supra we believe that even if unlawful collection action occurred in this case the taxpayers involved in the rcp project should have known at the time any questionable assessments were made that the additional taxes were being improperly collected at the very least the taxpayers should have inquired as to the service’s basis for making the assessments even if the taxpayers should have been aware of a potential irregularity at the time the amounts were obtained from them as a result even if sec_7433 did apply to this situation on substantive grounds we believe it is arguable that actions under this provision would be procedurally barred because the limitations_period would have already run in summary we believe that sec_7433 does not apply to the taxpayers affected by the rcp project primarily because any alleged irregularities appear to have occurred in the course of determining rather than collecting additional taxes from the subcontractors involved in the project our conclusions are based on the descriptions contained in your memorandum of allegations and of the general facts attendant to the group of taxpayers involved in the project offer_in_compromise default notice demand date cc pa cbs br2 gl-501780-00 uilc memorandum for district_counsel manhattan district from kathryn a zuba chief branch collection bankruptcy summonses subject offer_in_compromise - this memorandum responds to your request for advice dated date this document may not be cited as precedent by taxpayers legend year year year year date a date b date c date d x y partnership issue is the failure to pay a deficiency resulting from a tax_year prior to acceptance of an offer_in_compromise but for which a notice_and_demand was issued after acceptance the offer a violation of the compliance provision of the compromise_agreement conclusion in the compromise_agreement the taxpayer promised to comply with all payment provisions of the internal_revenue_code for a period of five years after acceptance of the offer the code requires that taxes be paid upon notice_and_demand by the secretary the failure to pay violated a payment provision of the code and thus constituted default of the compliance term of the compromise_agreement background on date a the service accepted the taxpayers’ offer to compromise their year year and year tax_liabilities at the time the offer was accepted there was no assessed liability outstanding for the year tax_year the taxpayers made all payments required under the compromise shortly after acceptance as agreed the offer_in_compromise contained the standard term requiring compliance with the tax laws for five years following acceptance of the offer see form_656 offer_in_compromise item d rev in year and year the taxpayers were limited partners in partnership a tefra partnership the partnership filed a petition with the tax_court with respect to its year and year tax years on date b the tax_court dismissed the case on date c and assessments against the taxpayers were made in date d the taxpayers claim to have been unaware of the tax_court proceeding involving partnership when they reached a compromise with the service when the taxpayers were notified of their tax_liability for year they submitted an offer_in_compromise for that year that offer was rejected because the service believed that the liability could be collected in full the taxpayers then proposed to make an immediate dollar_figurex payment and pay the remaining liability through an installment_agreement of dollar_figurey per month the district apparently rejected the agreement because it believed that the unpaid assessment for year placed the taxpayers in default of the prior compromise it is unclear from your memorandum what course of action the district proposed pursuing with respect to either the compromise or the year assessment an offer_in_compromise conclusively settles the tax_liability specified in the offer temp sec_301_7122-1t d as the year income_tax liabilities were settled by the prior compromise the taxpayers are not liable for the assessment relating to that year which resulted from the tefra partnership audit however the compromise did not cover the tax_year year the taxpayers remain liable for the partnership assessment for that year the question referred to your office by the district is whether that liability has placed the taxpayers in default of the future compliance provisions of the compromise_agreement your office has advised the district that the failure to pay the subsequent assessment may or may not constitute default of the compromise_agreement the question turns on the interpretation of the compliance provision quoted above you reasoned that the compliance provision is ambiguous it could be read as a promise to comply with any filing or payment requirement of the code which arises during the five years following acceptance of the offer regardless of the tax period to which the obligation relates or to comply with any filing or payment requirement relating to the five taxable years following acceptance of the offer given this uncertainty you advised the district to leave the prior offer undisturbed and reach some arrangement with the taxpayer for payment of the subsequent assessment of income taxes for year law analysis a compromise under sec_7122 of the internal_revenue_code is recognized as a contract see 372_f2d_352 3d cir 303_f2d_1 5th cir as such the compromise_agreement is subject_to interpretation using generally accepted contract principles the purpose of interpretation is to give the contract the meaning intended by the parties at the time the contract was formed corbin on contracts vii rev ed the oldest and most frequently relied upon rule_of interpretation is the plain_meaning_rule the rule states i f a writing or the term in question appears to be plain and unambiguous on its face its meaning must be determined from the four corners of the instrument without resort to extrinsic evidence of any nature john d calamari joseph m perillo the law of contracts 3rd ed the provision at issue states in relevant part i we will comply with all provisions of the internal_revenue_code relating to filing my our returns and paying my our required taxes for years or until the offered amount is paid in full whichever is longer form_656 offer_in_compromise item d rev should the taxpayer fail to keep this promise the service may terminate the compromise and take action to collect the full balance of the unpaid tax_liabilities covered by the compromise see id at item o the compliance requirement is in keeping with the service’s expectation that a compromising taxpayer will make a fresh_start toward future compliance with the tax laws see policy statement p-5-100 taking the quoted language at its face the taxpayer has made a promise to comply with all the filing and payment provisions of the code see restatement second contracts a w here language has a generally prevailing meaning it is interpreted in accordance with that meaning the promise is not qualified to apply only to particular tax periods or to exclude obligations relating to past years the five year time frame is the length of the obligation to comply and imposes no further limit on the promise for instance the term could have expressly stated that the taxpayer will comply with filing and payment obligations relating to the next tax years giving years the meaning it is commonly understood to have it expresses a length of time that the promise will be kept in this case a tax_liability was determined and assessed against the taxpayers as the code requires the service sent a notice_and_demand for payment see sec_6303 upon receipt of the notice_and_demand the taxpayers were required to pay the tax shown therein sec_6155 the failure to do so violated a payment provision of the code and constituted default of the compromise_agreement hazards and other considerations we do not believe that the compliance provision can reasonably be read to be limited only to the five tax years immediately following acceptance of the offer however the plain_meaning_rule has been increasingly criticized in favor of more liberal approached to contract interpretation see calamari supra pincite the weight of modern authority would require a court to go beyond an analysis of the plain meaning of the words employed commentators and courts have come to realize that no language can be so clear that it is not subject_to some dispute regarding its meaning id pincite 245_us_418 the trend in contract interpretation is to focus not solely on the language employed but to determine the intended meaning by taking into account all relevant extrinsic evidence regardless of whether a contract term can be said to be ambiguous see eg pacific gas elec co v g w thomas drayage rigging co p 2d ca a conclusion that the compromise_agreement has been violated does not dictate the course of action that the service must follow as is discussed above the agreement gives the service the right to take action to collect in the event of default the offer_in_compromise handbook makes clear that termination of the agreement is not to be an automatic response in the event a taxpayers defaults see irm the first step in the event of a default is to make an attempt to secure compliance id at the facts and circumstances of the case must be examined before a decision can be made to terminate the offer allow time to come into compliance or take other action id at in this case the district has the discretion if it concludes it is appropriate to resolve the case as the taxpayers have proposed conclusion we conclude that the failure to pay a deficiency upon notice_and_demand is a violation of the code which constitutes default of the compromise_agreement however that interpretation of the contract could be subject_to dispute further the service has the discretion to resolve that deficiency through an installment_agreement and to leave the compromise undisturbed
